MEMORANDUM **
Louis Richard Fresquez, a California state prisoner, appeals pro se from the district court’s judgment dismissing his action for failure to comply with court orders and failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and review for an abuse of discretion a dismissal for failure to comply *745with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court properly dismissed the complaint for failure to state a claim because the complaint did not contain factual allegations but rather a conclusory list of “ADA-Issues Presented” with more than one hundred pages of exhibits. See Ashcroft v. Iqbal, — U.S.-, 129 S.Ct 1937, 1949, 173 L.Ed.2d 868 (2009) (discussing pleading requirements); see also O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir.2007) (listing elements of a claim under Title II of the Americans with Disabilities Act).
The district court did not abuse its discretion by dismissing the action because Fresquez failed to file an amended complaint after the district court directed him to do so, granted him an extension of time after he failed to timely amend, and warned him that noncompliance could result in dismissal. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.2002) (discussing factors that courts must consider in determining whether to dismiss for failure to comply with a court order).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.